By the Court,
Cbawb’OEd, J.
The defendant in error commenced an action of assumpsit before a justice of the peace, of Green county, against the plaintiff in error, and Margaret B. Edson. The justice of the peace rendered judgment in favor of the plaintiff, and against both the defendants, for the sum of sixty dollars and costs, and thereupon, one of the defendants, (Marmont B. Edson,) took an appeal to the County Court.
A motion was made in the County Court to dismiss the appeal, because no bond had been filed, as required by the statute, and the appeal had not been taken within the time prescribed by the statute. This motion was sustained and the appeal dismissed, on the ground that one of the defendants, Margaret B. Ed-son, had not joined in the appeal. The amended re*174turn of the justice of the peace, (as well as the recital in the recognizance) shows that the judgment was rendered on the twelfth day of August, 1851, so that the appeal, having heen taken and perfected on the twenty-second day of the same month, was within the time allowed by law for taking an appeal from the judgment of a justice of the peace. The recognizance, given to the appellant, is in the form given in the statute, and we see no objection to it.
It does not appear, from the record before us, that the defendants were husband and wife, as represented in the printed case, nor is it important for the purposes of this case, whether they really occupied that relation to each other, for we think section two hundred and twenty-six, of chapter eighty-eight, of the Revised Statutes, secures to any defendant in an action before a justice of the peace, when judgment has buen- given against such defendant, the right to an appeal, provided the case is one in which an appeal is allowed by the statute.
The plaintiff in error was entitled to his appeal, and the court erred in dismissing it. . The judgment of the County Court is therefore reversed with costs? and the case remanded for further proceedings.